Title: 1779 Feb. 9.
From: Adams, John
To: 


       Abbe C.
       
        Terruit Hispanos, Ruiter, qui terruit Anglos
        Ter ruit in Gallos, territus ipse ruit.
        Cum fueris Romae, Romano vivito more
        Si fueris alibi, vivito sicut ibi.
       
       Any Thing to divert Melancholly, and to sooth an aking Heart. The Uncandor, the Prejudices, the Rage, among several Persons here, make me Sick as Death.
       Virtue is not always amiable. Integrity is sometimes ruined by Prejudices and by Passions. There are two Men in the World who are Men of Honour and Integrity I believe, but whose Prejudices and violent Tempers would raise Quarrells in the Elisian Fields if not in Heaven. On die other Hand there is another, whose Love of Ease, and Dissipation, will prevent any thorough Reformation of any Thing—and his Cunning and Silence and Reserve, render it very difficult to do any Thing with him. One of the others, whom I have allowed to be honest, has such a bitter, such a Sour in him, and so few of the nice feelings, that God knows what will be the Consequence to himself and to others. Besides he has as much Cunning, and as much Secrecy.
       Called at Mr. Garniers—he not at home. At Mr. Grands. He and his Son began about the Address—bien faché. &c. I said, cooly, that I was astonished at the Publication of it without sending it to congress. That I believed Mr. Lee a Man of Integrity, and that all Suggestions of improper Correspondences in England, were groundless. That my Brother Lee was not of the sweetest disposition perhaps, but he was honest. That Virtue was not always amiable.... M. G. replyed, ilest soupsonneux—il n’a du Confiance en Personne. II croit que toutele Monde est—I cant remember the precise Word.... I believe this is a just Observation. He has Confidence in no body. He believes all Men selfish—And, no Man honest or sincere. This, I fear, is his Creed, from what I have heard him say. I have often in Conversation disputed with him, on this Point. However I never was so nearly in his Situation before. There is no Man here that I dare Trust, at present. They are all too much heated with Passions and Prejudices and party disputes. Some are too violent, others too jealous—others too cool, and too reserved at all Times, and at the same time, every day betraying Symptoms of a Rancour quite as deep.
       The Wisdom of Solomon, the Meekness of Moses, and the Patience of Job, all united in one Character, would not be sufficient, to qualify a Man to act in the Situation in which I am at present—and I have scarcely a Spice of either of these Virtues.
       On Dr. F. the Eyes of all Europe are fixed, as the most important Character, in American Affairs in Europe. Neither L. nor myself, are looked upon of much Consequence. The Attention of the Court seems most to F. and no Wonder. His long and great Reputation to which L’s and mine are in their infancy, are enough to Account for this. His Age, and real Character render it impossible for him to search every Thing to the Bottom, and L. with his privy Council, are evermore, contriving. The Results of their Contrivances, render many Measures more difficult.
      